Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 2, 4, 5, 82-85 and 87-101 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Otto et al.
Claims 1, 2, 4, 5, 82, 83 and 87-101 are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al. (WO 2016090273).
	Otto et al. disclose compositions comprising bait sets that are capable of capturing target nucleic acids from biological samples (e.g. lines 22-28, pg. 13; lines 1-5; lines 29-31, pg. 17; lines 1-17, pg. 47; lines 9-14, pg. 51). 
Otto et al. teach each member of a single bait set comprises a sequence that hybridizes to the same target (e.g. the oligonucleotides in the bait set contains forward and reverse complemented sequences for the same target member sequence as in lines 9-10,pg. 128; lines 17-18, pg. 134).
Otto et al. teach bait sets comprise a binding entity such as biotin that is able to bind to avidin (e.g. lines 16-18, pg. 54; lines 12-17, pg. 55; lines 24-30, pg. 74; lines 4-8, pg. 128; lines 12-16, pg. 134). 
Otto et al. teach target sample are captured by bait sets that are in solution or are attached to a substrate (e.g. lines 9-12, pg. 3; lines 7-10, pg. 26; claims 3-5).
Otto et al. also teach compositions comprising multiple bait sets, i.e. a first, a second and a third bait set( e.g. lines 9-14, pg. 51), that differ in several parameters which impact 
Otto et al. teach their compositions facilitate analysis and comparison of multiple bait sets, i.e. a first, a second and a third bait set (e.g. lines 9-14, pg. 51), that differ in several optimizable parameters which impact selection efficiency, including the amount of binding entity , i.e. biotin, attached to the bait, according to user’s choice (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55;  lines 7-9, pg. 142; lines 3-8, pg. 144).
Additionally, Otto et al. teach preferred embodiments of a single binding entity per bait (e.g. In certain embodiments, the bait additionally comprises a binding entity as described herein (e.g., a capture tag such as a biotin molecule). The binding entity, e.g., biotin molecule, can be attached to the bait, e.g., at the 5'-, 3'-end, or internally (e.g., by incorporating a biotinylated nucleotide), of the bait. In one embodiment, the biotin molecule is attached at the 5'-end of the bait as in lines 9-13, pg. 131; The bait can additionally comprise a binding entity as described herein (e.g., a capture tag such as a biotin molecule). The binding entity, e.g., biotin molecule, can be attached to the bait, e.g., at the 5' or 3'-end of the bait, typically, at the 5'-end of the bait as in lines 1-4, pg. 133).
Otto et al. also teach bait sets are used at varying sequencing depths such that a first bait set that provides 10-100X sequencing depth is used to detect a phenotype or a treatment outcome (i.e. an SNP that indicates patient’s ability to metabolize drugs) and another bait set that provides 0.1-10X sequencing depth is used to detect copy number changes, which is 
 Furthermore, Otto et al. teach an embodiment wherein selection efficiency of a first bait set is 2 fold higher than that of a second bait set (e.g. lines 29-31, pg. 47)
Otto et al. also teach target samples comprising different tissues (e.g. FFPE, blood, bone marrow samples as in lines 21-22, pg. 32; tumor and circulating tumor cells as in lines 14-25, pg. 59; lines 13-31, pg. 77- lines 1-3, pg. 78;  lines 13-22, pg. 121); types of DNA and RNA (e.g. lines 12-13, pg. 18; line 18, pg. 19) and different types of mutations (e.g. somatic or germline as in lines 21-29, pg. 138).
 Furthermore, Otto et al. teach adapters are ligated to target nucleic acids to facilitate subsequent sequencing (e.g. lines 22-28, pg. 73; lines 7-13, pg. 74; lines 19-23, pg. 124; lines 27-30, pg. 125; lines 10-18,pg. 201).
Furthermore, Otto et al. teach their composition facilitates the diagnosis and treatment of disease including cancer or responsiveness to drugs (e.g. lines 21-31, pg. 57; lines 5-15, pg. 65). 
Therefore, as Otto et al. teach target sample are captured by multiple bait sets that are in solution or are attached to a substrate (e.g. lines 9-12, pg. 3; lines 7-10, pg. 26; claims 3-5) wherein each member of a single bait set comprises a sequence that hybridizes to the same target (e.g. lines 9-10,pg. 128; lines 17-18, pg. 134), they render obvious the limitations: A plurality of target capture reagents, comprising first target capture reagents (R1s),wherein each R1 comprises the same first nucleic acid sequence configured to hybridize to a first target nucleic acid sequence, and second target capture reagents (R2s), wherein each R2 comprises claim 1.
Furthermore,  Otto et al. render obvious the limitations: A plurality of target capture reagents, comprising first target capture reagents (R1s) and second target capture reagents (R2s), wherein: at least a portion of the R1s comprise a first member of a binding pair; a first portion of the R2s comprise the first member of the binding pair(i.e. biotinylated first and second bait sets), wherein the first member of the binding pair is capable of binding a second member of the binding pair disposed on a substrate as recited in claim 1.
Furthermore, Otto et al. teach different parameters among bait sets can be optimized according to user’s choice (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55; lines 7-9, pg. 142; lines 3-8, pg. 144). 
These parameters include the amount of binding entity that is associated with each member of a bait set (e.g. Modifying the amount of a binding entity, e.g., a capture tag (e.g. biotin), present on each bait may affect its binding efficiency. Increasing/decreasing the tag level of baits targeting a specific target may be used to enhance/reduce the relative target coverage as in lines 16-18, pg. 54; In other embodiments, the efficiency of selection is adjusted by leveling the efficiency of individual baits within a group (e.g., a first, second or third plurality of baits) by adjusting the relative abundance of the baits, or the density of the binding entity (e.g., the hapten or affinity tag density) in reference to differential sequence capture efficiency observed when using an equimolar mix of baits, and then introducing a differential excess of internally-leveled group 1 to the overall bait mix relative to internally- leveled group 2 as in lines 12-17, pg. 55).
 The binding entity, e.g., biotin molecule, can be attached to the bait, e.g., at the 5'-, 3'-end, or internally (e.g., by incorporating a biotinylated nucleotide), of the bait. In one embodiment, the biotin molecule is attached at the 5'-end of the bait as in lines 9-13, pg. 131; The bait can additionally comprise a binding entity as described herein (e.g., a capture tag such as a biotin molecule). The binding entity, e.g., biotin molecule, can be attached to the bait, e.g., at the 5' or 3'-end of the bait, typically, at the 5'-end of the bait as in lines 1-4, pg. 133).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of bait sets of Otto comprising a bait comprising a binding entity, wherein preferred embodiments teach a single binding entity per bait and to include a first bait set and a second bait set that differ in selection efficiency as taught in one embodiment of Otto and to include optimization of parameters such that a second bait set comprises fewer binding entities as compared to a first bait set as taught in a different embodiment of Otto because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a composition of multiple bait sets that differ in selective efficiency.
Therefore, in the embodiment wherein a single binding entity is attached to an individual bait, the teaching of Otto regarding optimizing binding parameters comprising modifying the amount of binding entity present on each bait, i.e. Increasing/decreasing the tag level of baits targeting a specific target, would encompass the embodiment of some baits comprising a single tag and some baits comprising no tags.
Therefore, the combined teachings of Otto et al. render obvious the limitation: a second portion of the R2s lack the first member of the binding pair; wherein the proportion of R1s that comprises the first member of the binding pair is greater than the proportion of R2s that comprise the first member of the binding pair as recited in claim 1.

Therefore, Otto et al. render obvious the limitation: wherein the proportion of R1s that comprise the first member of the binding pair is at least 2-fold greater than the proportion of R2s that comprise the first member of the binding pair as recited in claim 2.
 Furthermore, they render obvious claim 82.
Furthermore, as Otto et al. teach their compositions facilitate the diagnosis and treatment of disease including cancer or responsiveness to drugs (e.g. lines 21-31, pg. 57; lines 5-15, pg. 65), they render obvious the limitation: plurality of target capture reagents of claim 1, wherein F1 comprises a sequence associated with a phenotype, treatment outcome, diagnosis, or prognosis as recited in claim 4.
Furthermore, as Otto et al. teach bait sets are used at varying sequencing depths such that a first bait set that provides 10-100X sequencing depth is used to detect a phenotype or a treatment outcome (i.e. an SNP that indicates patient’s ability to metabolize drugs) and another bait set that provides 0.1-10X sequencing depth is used to detect copy number changes, which  claim 87.
Regarding claim 5:
Otto et al. teach their compositions facilitate analysis and comparison of multiple bait sets, i.e. a first, a second and a third bait set (e.g. lines 9-14, pg. 51), that differ in several optimizable parameters which impact selection efficiency, including the amount of binding entity , i.e. biotin, attached to the bait, according to user’s choice (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55;  lines 7-9, pg. 142; lines 3-8, pg. 144).
Furthermore, Otto et al. teach each member of a single bait set comprises a sequence that hybridizes to the same target (e.g. the oligonucleotides in the bait set contains forward and reverse complemented sequences for the same target member sequence as in lines 9-10,pg. 128; lines 17-18, pg. 134).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of Otto to include a first, a second and a third bait set (e.g. lines 9-14, pg. 51) that differ in selection efficiency as taught in one embodiment of Otto to include the embodiment wherein each member of a single bait set comprises a sequence that hybridizes to the same target as taught by Otto (e.g. lines 9-10,pg. 128; lines 17-18, pg. 134) and to include optimization of parameters which impact selection efficiency, including the amount of binding entity , i.e. biotin, attached to the bait, according to user’s choice (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55;  lines 7-9, pg. 142; lines 3-8, pg. 144) as taught in a different embodiment of Otto because these claim elements were known in the art and one of skill in the art could have combined these elements by known 
Therefore, Otto et al. render obvious the limitations: plurality of target capture reagents of claim 1, further comprising third target capture reagents (R3s) , wherein each R3 comprises the same third nucleic acid sequence configured to hybridize to a third target nucleic acid sequence, wherein: a first portion of the R3s comprise the first member of the binding pair; a second portion of the R3s lack the first member of the binding pair; and the proportion of R2s that comprises the first member of the binding pair is greater than the proportion of R3s that comprise the first member of the binding pair as recited in claim 5.
As Otto et al. teach biotin/avidin as a binding pair (e.g. lines 16-18, pg. 54; lines 12-17, pg. 55; lines 24-30, pg. 74; lines 4-8, pg. 128; lines 12-16, pg. 134), they render obvious claim 83.
Furthermore, as Otto et al. teach target sample are captured by bait sets that are in solution or are attached to a substrate (e.g. lines 9-12, pg. 3; lines 7-10, pg. 26; claims 3-5), they render obvious claim 88.
Furthermore, as Otto et al. teach adapters are ligated to target nucleic acids to facilitate subsequent sequencing (e.g. lines 22-28, pg. 73; lines 7-13, pg. 74; lines 19-23, pg. 124; lines 27-30, pg. 125; lines 10-18,pg. 201), they render obvious claim 89.
Furthermore, as Otto et al. teach target samples comprising different tissues (e.g. FFPE, blood, bone marrow samples as in lines 21-22, pg. 32; tumor and circulating tumor cells as in lines 14-25, pg. 59; lines 13-31, pg. 77- lines 1-3, pg. 78;  lines 13-22, pg. 121); types of DNA and claims 90-94.
Furthermore, as Otto et al. teach bait sets are used capture target sample in solution or attached to a substrate (e.g. lines 9-12, pg. 3; lines 7-10, pg. 26; claims 3-5), they render obvious claim 95.
As Otto et al. teach biotin/avidin as a binding pair to immobilize bait sets to a substrate(e.g. substrate as in lines 9-12, pg. 3;  lines 16-18, pg. 54; lines 12-17, pg. 55; lines 24-30, pg. 74; lines 4-8, pg. 128; lines 12-16, pg. 134), they render obvious claim 96.
As Otto et al. teach target samples comprising different types of mutations (e.g. somatic or germline as in lines 25-31, pg. 72; lines 21-29, pg. 138) and compositions comprising multiple bait sets, i.e. a first, a second and a third bait set (e.g. lines 9-14, pg. 51), that differ in several optimizable parameters which impact selection efficiency, including the ability to bind to target and the amount of binding entity, i.e. biotin, attached to the bait (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55;  lines 7-9, pg. 142; lines 3-8, pg. 144), it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of Otto to include a first bait set and a second bait set that differ in target selection as taught in one embodiment of Otto  to include a first target as somatic mutations and a second target  as  germline mutation as taught in a different embodiment of Otto because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a composition of multiple bait sets that are each selective for different types of mutations.
claims 97, 99 and 100.
Furthermore, Otto et al. teach their compositions are used to determine somatic mutations in genes listed in tables 1-9, among which there are genes that impact cell growth and survival in cancer progression(e.g. lines 25-26, pg. 5; tables 1-9 as in pg. 88-120; analysis of somatic cancer samples as in Example 10, pg. 201-202).
Therefore, they render obvious claim 98.
Furthermore, as Otto et al. teach their compositions facilitate the diagnosis and treatment of disease including cancer or responsiveness to drugs (e.g. lines 21-31, pg. 57; lines 5-15, pg. 65), they render obvious claim 101.

Otto et al. and Lee et al.
Claims 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Otto et al.,  as applied to claims 1, 2, 4, 5, 82, 83 and 87-101 above, and further in view of Lee et al. (US20140272976).
The teachings of Otto et al. as applied above are incorporated in this rejection.
 The combined teachings of Otto et al. disclose compositions of bait sets comprising different selection efficiencies in capturing target nucleic acids.
 Furthermore, Otto et al. teach biotin/avidin as a binding pair to immobilize bait sets to a substrate(e.g. substrate as in lines 9-12, pg. 3;  lines 16-18, pg. 54; lines 12-17, pg. 55; lines 24-30, pg. 74; lines 4-8, pg. 128; lines 12-16, pg. 134).
 Furthermore, Otto et al. teach the binding pair includes an antibody/ antigen binding pair (e.g. lines 24-30, pg. 74; lines 12-16, pg. 134).
claims 84 and 85.
Prior to the effective filing date of the claimed invention, Lee et al. teach that Digoxigenin/anti- Digoxigenin antibody and FITC/anti-FITC antibody are binding pairs like biotin/ avidin which also facilitate detection of immobilized probes (e.g. para 0068,pg. 8).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of bait sets of Otto comprising a binding entity that pairs with another binding molecule, such as biotin/avidin, to facilitate immobilization of the bait sets to include Digoxigenin/anti- Digoxigenin antibody and FITC/anti-FITC antibody as binding pairs as taught by Lee et al. because a skilled artisan would appreciate that the simple substitution of one binding pair  with another would have yielded  the predictable outcome of a composition of multiple bait sets that are immobilized to a substrate due to interactions of binding pairs with the added benefit of facilitating detection of bait sets that successfully bind to the substrate.
Therefore, the combined teachings of Otto et al. and Lee et al. render obvious claims 84 and 85.


Response to the Arguments

 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Applicants argue: “Otto does not teach or suggest that a target capture reagent that lacks a first member of a binding pair should be used with a target capture reagent that includes the first member of the binding pair, wherein both target capture reagents include the same nucleic acid sequence configured to hybridize to the same target nucleic acid sequence, as recited in claim 1. Reference to adjusting "the density of the binding entity" made at page 55, line 14 of Otto does not suggest the inclusion of both baits with a binding entity and baits without a binding entity. Instead, it is a reference to how many biding entities should be present on each bait. Page 54, lines 16-17 of Otto states, for example, "Modifying the amount of a binding entity, e.g., a capture tag (e.g. biotin), present on each bait may affect its binding efficiency. Increasing/decreasing the tag level of baits targeting a specific target may be used to enhance/reduce the relative target coverage" In other words, Otto teaches that the efficiency of an individual bait can be adjusted by increasing the number of capture tags present on the bait relative to other baits in the set. But this does not suggest that any bait should be included that does not have a binding entity, let alone that a plurality of baits should include a target capture reagent that lacks a first member of a binding pair should and a target capture reagent that includes the first member of the binding pair, wherein both target capture reagents 
Applicants’ arguments are not persuasive.
As noted by Applicant, Otto et al. teach compositions comprising multiple bait sets, i.e. a first, a second and a third bait set( e.g. lines 9-14, pg. 51), that differ in several parameters which impact selection efficiency, including the ability to bind to target and the amount of binding entity , i.e. biotin, attached to the bait. They teach these parameters can be optimized according to user’s choice (e.g. lines 28-31, pg. 53; lines 16-18, pg. 54; lines 12-17, pg. 55;  lines 7-9, pg. 142; lines 3-8, pg. 144).
Additionally, Otto et al. teach embodiments of a single binding entity per bait but do not expressly teach multiple tags present on each bait (e.g. In certain embodiments, the bait additionally comprises a binding entity as described herein (e.g., a capture tag such as a biotin molecule). The binding entity, e.g., biotin molecule, can be attached to the bait, e.g., at the 5'-, 3'-end, or internally (e.g., by incorporating a biotinylated nucleotide), of the bait. In one embodiment, the biotin molecule is attached at the 5'-end of the bait as in lines 9-13, pg. 131; The bait can additionally comprise a binding entity as described herein (e.g., a capture tag such as a biotin molecule). The binding entity, e.g., biotin molecule, can be attached to the bait, e.g., at the 5' or 3'-end of the bait, typically, at the 5'-end of the bait as in lines 1-4, pg. 133).
 Therefore, in the embodiment wherein a single binding entity is attached to an individual bait, the teaching of Otto regarding optimizing binding parameters comprising modifying the amount of binding entity present on each bait, i.e. Increasing/decreasing the tag 
 Therefore, the combined teachings of Otto et al. are applied to this requirement.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639